Case 2:91-cv-00589-CJC Document 665-3 Filed 09/04/19 Page 1 of 10 Page ID #:566




         EXHIBIT 1
  Case 2:91-cv-00589-CJC Document 665-3 Filed 09/04/19 Page 2 of 10 Page ID #:567


                                    Cooper & Kirk
                                                  Lawyers
                                     A Professional Limited Liability Company
 Michael W. Kirk                 1523 New Hampshire Avenue, N.W.
 (202) 220-9671                       Washington, D.C. 20036                           (202) 220-9600
 mkirk@cooperkirk.com                                                                Fax (202) 220-9601


                                              July 29, 2019

Via FedEx

Emily W. Murphy
Administrator
United States General Services Administration
1800 F Street, NW
Washington, DC 20405

       Re:    Claims on World War II Aviation Gasoline Contracts

Dear Ms. Murphy:

        Pursuant to Section 13(a) of the Contract Settlement Act of 1944 (the "CSA" or the "Act"),
41 U.S.C. § 113(a), and the decisions of the United States Court of Appeals for the Federal Circuit
in Shell Oil Co. v. United States, 896 F.3d 1299 (Fed. Cir. 2018), and Shell Oil Co. v. United States,
751 F.3d 12�2 (Fed. Cir. 2014), Shell Oil Company ("Shell"), Union Oil Company of California
(" Union"), Atlantic Richfield Company ("Atlantic Richfield"), and Texaco Inc. ("Texaco")
(collectively referred to as the "Oil Companies"), by undersigned counsel, respectfully demand
a decision and written findings addressing their termination claims on the contracts attached
hereto as Exhibits 1-8 (collectively referred to as the "Avgas Contracts"). Specifically, the Oil
Companies respectfully demand reimbursement for costs that the Oil Companies have been
required to pay- and that they reasonably expect to be required to pay in the future- pursuant
to the Comprehensive Environmental Response, Compensation, and Liability Act of 1980
(''CERCLA"), as amended, 42 U.S.C. §§ 9601 et seq., in connection with the McColl Superfund
Site ("McColl Site" or the "Site"), located in Fullerton, California. In total, the Oil Companies
demand $7,309,398.86 in costs and interest incurred from December 1, 2015 through June 30,
2019, under the terms of the A vgas Contracts and the Act, plus a determination and finding that
the United States must pay all future McColl-Site-related costs that the Oil Companies will incur.

      We direct this letter to the United States General Services Administration ("GSA") as the
successor-in-interest to the contracting agency, the Defense Supplies Corporation ("DSC").
Pursuant to Section 13(a) of the Act, the Oil Companies demand delivery of the GSA's
determination and findings within 90 days of the receipt of this demand.
  Case 2:91-cv-00589-CJC Document 665-3 Filed 09/04/19 Page 3 of 10 Page ID #:568




Cooper & Kirk
       Lawyers

Emily W. Murphy
July 29, 2019
Page 2


                                        I.     Background1

       During World War II, the Oil Companies or their predecessors-in-interest entered into
contracts with the Defense Supplies Corporation for the production of aviation gasoline (avgas),
"the most critically needed refinery product during World War II." Shell Oil Co,, 751 F.3d at 1285
(quotation marks omitted). The following Avgas Contracts are identical in all relevant respects:

       1.     On April 10,1942, Shell and the United States, through the DSC, entered into a
              contract for the sale and purchase of large volumes of avgas. This contract is
              attached hereto as Exhibit 1.

       2.     On May 1, 1943, Shell and the United States, through the DSC, entered into a
              contract for the sale and purchase of large volumes of avgas. This contract is
              attached hereto as Exhibit 2.

       3.     On December 31,1942, Union and the United States, through the DSC, entered into
              a contract for the sale and purchase of large volumes of avgas. This contract is
              attached hereto as Exhibit 3.

       4.     On May 1, 1943, Union and the United States, through the DSC, entered into a
              contract for the sale and purchase of large volumes of avgas. This contract is
              attached hereto as Exhibit 4.

       5.     On February 3, 1942, Richfield Oil Corporation, a predecessor-in-interest to
              Atlantic Richfield, and the United States, through the DSC, entered into a contract
              for the sale and purchase of large volumes of avgas. This contract is attached
              hereto as Exhibit 5.

       6.     On February 20, 1943, Richfield Oil Corporation, a predecessor-in-interest to
              Atlantic Richfield, and the United States, through the DSC, entered into a contract

       1 A more detailed recitation of the background facts can be found in the two Federal
Circuit decisions, see Shell Oil Co., 896 F.3d at 1303-06; Shell Oil Co., 751 F.3d at 1285-90, attached
hereto as Exhibits 9 and 11.
  Case 2:91-cv-00589-CJC Document 665-3 Filed 09/04/19 Page 4 of 10 Page ID #:569




Cooper & Kirk
       Lawyers

Emily W. Murphy
July 29,2019
Page 3


             for the sale and purchase of large volumes of avgas. This contract is attached
             hereto as Exhibit 6.

      7.     On January 17,1942, The Texas Company, a predecessor-in-interest to Texaco Inc.,
             and the United States, through the DSC, entered into a contract for the sale and
             purchase of large volumes of avgas. This contract is attached hereto as Exhibit 7.

      8.      On February 8,1943, The Texas Company, a predecessor-in-interest to Texaco Inc.,
              and the United States, through the DSC, entered into a contract for the sale and
              purchase of large volumes of avgas. This contract is attached hereto as Exhibit 8.

The Avgas Contracts each included an indemnification provision that provided as follows:

       Buyer shall pavM in addition to the prices as established in [earlier provisions of
       the contract! hereof, any new or additional taxes, fees, or charges, other than
       income, excess profits, or corporate franchise taxes, which Seller mav be required
       by any municipal, state, or federal law in the United States or any foreign country
       to collect or pay by reason of the production, manufacture, sale or delivery of the
       commodities delivered hereunder.

See, e.g., Ex. 1, Shell Avgas Contract, § XII(a) (emphases added).

      "The Oil Companies held up their end of the bargain: avgas production increased over
twelve-fold from approximately 40,000 barrels per day in December 1941 to 514,000 barrels per
day in 1945, and was crucial to Allied success in the war." Shell Oil Co., 751 F.3d at 1287. The
production of avgas necessarily led to the production of sulfuric acid waste, which the Oil
Companies disposed of at the McColl Site during the war. Id. at 1288. The United States
terminated the Avgas Contracts at the end of World War II. Id.

       In 1991, the United States and California sued the Oil Companies under CERCLA,
alleging that they were responsible for the release of hazardous substances at the McColl Site.
The Oil Companies counterclaimed for breach of contract, arguing that the United States was
responsible for the cleanup costs at the McColl Site via the indemnification provision of the
Avgas Contracts. The district court held that both the Oil Companies and the United States were
  Case 2:91-cv-00589-CJC Document 665-3 Filed 09/04/19 Page 5 of 10 Page ID #:570




Cooper & Kirk
       Lawyers

Emily W. Murphy
July 29,2019
Page 4


liable as "arrangers" under CERCLA, see United States v. Shell Oil Co., 294 F.3d 1045,1048 (9th
Cir. 2002), and, after a trial, it also held that the United States was responsible for 100 percent of
the costs of cleaning up the waste at the McCoIl Site, see United States v. Shell Oil Co., 13 F. Supp.
2d 1018,1019,1030 (C.D. Cal. 1998).

       The United States Court of Appeals for the Ninth Circuit affirmed the district court's
conclusion that the United States was liable for 100 percent of the cleanup costs of the benzol
waste deposited at the Site (which was about 5.5 percent of the waste), but it reversed the
holding that the United States was liable under CERCLA as an "arranger" for the cost of cleaning
up the non-benzol sulfuric acid waste at the Site. See Shell Oil Co., 294 F.3d at 1049. In accordance
with this ruling, the Oil Companies have borne the cost of cleaning up the acid waste.

       The district court transferred the Oil Companies' breach-of-contract counterclaim to the
United States Court of Federal Claims (CFC), which had jurisdiction over the matter. The Oil
Companies thereafter voluntarily dismissed their counterclaim without prejudice so that they
could submit a demand for a decision and written findings to the GSA under the Contract
Settlement Act. See Exhibit 13 attached. The GSA issued a decision on the Oil Companies' initial
demand on February 15,2006, see Exhibit 12 attached, less than 90 days after the Oil Companies
submitted it. The GSA rejected the Oil Companies' demand for indemnification.

       The Oil Companies thereafter filed a complaint in the CFC for breach of contract. The
CFC granted summary judgment to the Oil Companies, holding that the United States was liable
for 100 percent of the cleanup costs at the McColl Site. See Shell Oil Co. v. United States, 86 Fed.
Cl. 470 (2009); Shell Oil Co. v. United States, 80 Fed. Cl. 411,420 (2008). The United States Court
of Appeals for the Federal Circuit later vacated that judgment because the CFC judge had a
financial conflict of interest. See Shell Oil Co. v. United States, 672 F.3d 1283,1291 (Fed. Cir. 2012).

       The case was reassigned on remand, and the CFC granted summary judgment to the
United States on liability. See Shell Oil Co. v. United States, 108 Fed. Cl. 422,448 (2013). The Federal
Circuit reversed, holding that "[t]he plain language of the new or additional charges provision
thus requires the Government to indemnify the Oil Companies for CERCLA costs incurred 'by
reason of' the avgas contracts." Shell Oil Co., 751 F.3d at 1293. The Federal Circuit remanded "for
the Court of Federal Claims to determine how much acid waste at the McColl site was 'by reason
of the avgas contracts." Id. at 1303.
  Case 2:91-cv-00589-CJC Document 665-3 Filed 09/04/19 Page 6 of 10 Page ID #:571




Cooper & Kirk
       Lawyers

Emily W. Murphy
July 29, 2019
Page 5



       On remand, the CFC held a trial on damages in early 2016, in accordance with the Federal
Circuit's mandate. The CFC found that “all of the of the acid waste disposed of at the McColl
Site was 'by reason of' the Avgas Contracts" and awarded the Oil Companies $99,509,847.32 in
damages. Shell Oil Co. v. United States, 130 Fed. Cl. 8,42 (2017), ajfd 896 F.3d 1299 (Fed. Cir. 2018)
(emphasis added) (attached as Exhibit 10). This represented 100 percent of the costs that the Oil
Companies had incurred at the McColl Site through November 30, 2015, plus the interest on
those costs that had accrued up to that point in time.

       On July 18,2018, the Federal Circuit unanimously affirmed the CFC's judgment. Shell Oil
Co., 896 F.3d at 1314 ("[W]e conclude the Court of Federal Claims did not err in its award of
damages."). The United States chose not to seek rehearing or rehearing en banc, nor did it
petition the United States Supreme Court for a writ of certiorari. The judgment in favor of the
Oil Companies therefore became final, and the United States paid the Oil Companies on April
1,2019, in accordance with the judgment.

       Under the 2018 and 2014 decisions of the Federal Circuit, there can no longer be any doubt
that, pursuant to the Avgas Contracts, the United States is responsible for indemnifying the Oil
Companies for 100 percent of the cleanup costs that they have incurred or will incur at the
McColl Site, plus 2.5 percent simple interest under the CSA.2


       2 Starting in the 1980s, "[ejach of the Oil Companies]. .. sued their insurers, claiming
that... insurance policies ... entitle[d] each Oil Company to be reimbursed for response costs
at the McColl site." Shell Oil Co., 896 F.3d at 1316 (third alteration added). Any insurance
proceeds that may have been recovered as a result of those lawsuits, however, are irrelevant to
the United States' indemnification obligations under the Avgas Contracts for at least three
independent reasons. First, the Federal Circuit has held that an insurance offset is an affirmative
defense, see Shell Oil Co., 896 F.3d at 1314-15, and because the United States failed to raise that
defense in the previous CFC litigation, res judicata bars the United States from raising the defense
now. See Hetser v. Woodruff, 327 U.S. 726, 735 (1946). Second, consideration of any insurance
proceeds recovered by the Oil Companies would violate the rule that damages owed for breach
of contract will not be reduced when a victim passes all or part of the costs proximately caused
by the breach to a third party in a transaction that was not itself proximately caused by the
breach. See Southern Pac. Co. v. Damell-Taenzer Lumber Co., 245 U.S. 531,533-34 (1918). Third, the
  Case 2:91-cv-00589-CJC Document 665-3 Filed 09/04/19 Page 7 of 10 Page ID #:572




Cooper & Kirk
        Lawyers

Emily W. Murphy
July 29, 2019
Page 6



  II.     New Costs and Interest Incurred by the Oil Companies Since November 30,2015

       Because the remediation of the McColl Site remains ongoing, the Oil Companies have
continued to incur costs remediating the Site since November 30, 2015, the end of the period
addressed in the CFC's 2016 damages trial. Through June 30, 2019, those costs amount to
$1,464,646.72 paid to C2 REM, the contractor charged with maintaining the remedy at the Site,
and $69,300.00 to McAuley LCX Corp., the contractor that provides security at the Site.

        Under the terms of the CSA, "[ejach contracting agency shall allow and pay interest on
the amount due and unpaid from time to time on any termination claim under a prime contract
at the rate of 2 Va per centum per annum for the period beginning thirty days after the date fixed
for termination and ending with the date offind payment...41 U.S.C. § 106(f) (emphasis added)
(repealed).3 Interest continues to run on the costs the Oil Companies incurred after November
30, 2015, Through June 30, 2019, the interest amounts to $63,647.20 on the C2 REM costs and
$2,914.40 on the McAuley costs. This interest will continue to accrue until final payment is made
on the costs incurred after November 30,2015.


collateral source rule bars consideration of any insurance proceeds recovered by the Oil
Companies because doing so would provide the United States with an inequitable windfall. See
LaSalle Tahnan Bank, F.S.B. v. United States, 317 F.3d 1363,1372 (Fed. Cir. 2003).
        3 "In 2011, the CSA was repealed and replaced by An Act To Enact Certain Laws Relating
To Public Contracts, Pub. L. 111-350,124 Stat. 3677. The 2011 Act contained a savings clause
providing that, '[tjhe laws ... are repealed except for rights and duties that matured, penalties that
were incurred, and proceedings that were begun before the date of enactment of this Act.' Pub.
L. No. 111-350, § 7(b), 124 Stat. 3677, 3855 (2011) (emphasis added). Consequently,... the Oil
CompaniesH right to be reimbursed for environmental remediation costs under the Avgas
Contracts matured prior to 2011," and "the Oil Companies may still recover for interest on the
environmental remediation costs they have incurred." Shell Oil Co. v. United States, 130 Fed. Cl.
8, 39 n.42 (2017), ajfd 896 F.3d 1299 (Fed. Cir. 2018). Moreover, because the United States failed
to raise any argument against the applicability of the CSA to the Oil Companies' post-repeal
costs and interest in the previous CFC litigation, any such argument is precluded. See Heiser, 327
U.S. at 735. Accordingly, the CSA applies to these claims notwithstanding the 2011 repeal.
  Case 2:91-cv-00589-CJC Document 665-3 Filed 09/04/19 Page 8 of 10 Page ID #:573




Cooper & Kirk
       Lawyers

Emily W. Murphy
July 29,2019
Page 7


         As noted above, on April 1,2019, the United States made final payment on all costs the
Oil Companies incurred through November 30, 2015, including $64,219,514.46 that the Oil
Companies incurred through October 31,1998 and costs paid to C2 REM and McAuley from
2002 through November 30, 2015. However, the payment made on the prior judgment did not
include the interest that accrued on these costs between December 1, 2015 and March 31,2019
(i.e., the day before the United States made payment). Because interest continued to accrue on
these costs "until the date of final payment," 41 U.S.C. § 106(f), the Oil Companies are entitled
to payment of interest covering this period in the following amounts:

              Interest on Costs Incurred Through Oct. 31,1998: $5,351,626.40

              Interest on C2REM Costs Incurred From 2002 Through Nov. 30,2015: $335,790.64

              Interest on McAuley Costs Incurred From 2002 Through Nov. 30,2015: $21,473.51

       In total, through June 30, 2019, the Oil Companies have incurred $7,309,398.86 in costs
and interest owed to them by the United States in accordance with the Avgas Contracts and
Section 6(f) of the CSA.

                               HI.     Future Costs and Interest

       The Oil Companies will continue to incur remediation costs at the McCoIl Site well into
the future. Regardless of the amount, the United States must indemnify the Oil Companies for
100 percent of future remediation costs at the Site and pay the Oil Companies 2.5 percent simple
interest from the time the costs are incurred through the date of final payment of those costs.

       In addition, the United States and California have continued to claim that the Oil
Companies are liable under CERCLA for the costs that the United States and California incurred
remediating the Site, with statutory interest. The United States claims approximately $45 million
in costs and interest, while California claims approximately $8.1 million in costs and interest.
Although the Oil Companies dispute these claims, if the Oil Companies are held liable, the
United States must indemnify the Oil Companies for 100 percent of the costs and interest paid
by the Oil Companies to the United States and California in the CERCLA litigation.
  Case 2:91-cv-00589-CJC Document 665-3 Filed 09/04/19 Page 9 of 10 Page ID #:574




Cooper & Kirk
       Lawyers

Emily W. Murphy
July 29,2019
Page8


                                        IV.   Conclusion

       For the foregoing reasons, the Oil Companies are now entitled to reimbursement of
$7,309,398.86 in costs and interest owed to them by the United States through June 30, 2019, in
accordance with the Avgas Contracts and Section 6(f) of the CSA. As explained in the CFC's
2017 decision—and as affirmed by the Federal Circuit—those costs and interest should be paid
to the Oil Companies in the following proportions and amounts:

       Shell (58.58 percent):                    $4,281,845.85

       Union (18.94 percent):                    $1,384,400.14

       Atlantic Richfield (18.94 percent):       $1,384,400.14

       Texaco (3.54 percent):                    $258,752.72

In addition, the Oil Companies are entitled to a determination that the United States will pay for
any response costs and interest that the Oil Companies incur in the future, as well as any costs
and interest that the Oil Companies are required to pay to the United States or California in the
ongoing CERCLA action. Thus, in accordance with § 13(a) of the CSA, 41 U.S.C. § 113(a), the Oil
Companies respectfully demand that the contracting agency issue written findings determining
the amount due on the Oil Companies' termination claims as described above.


                                                 Sincerely,



                                                 Michael W. Kirk
                                                 Counsel for the Oil Companies
  Case 2:91-cv-00589-CJC Document 665-3 Filed 09/04/19 Page 10 of 10 Page ID #:575




Cooper & Kirk
       Lawyers

Emily W. Murphy
July 29, 2019
Page 9


cc (w/ enclosures):    Stephen C. Tosini, United States Department of Justice

cc (w/o enclosures):   William A. Weinischke
                       Sparsh Khandeshi
                       Madeline Gallo
                       Robin McGinnis
                       Greg A. Christianson
